Citation Nr: 0533396	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  03-19 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 40 percent for a 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to March 
1956.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.

The veteran presented testimony before the Board in March 
2004.  The transcript has been obtained and associated with 
the claims folder.  

The claim was previously before the Board in July 2004 and 
remanded for further development and adjudication in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The claim has been returned to the Board and is 
ready for appellate disposition.

The veteran has raised claims of entitlement to service 
connection for Grave's disease, hypertension, hiatal hernia, 
renal insufficiency, heart disease, scars, and adhesions 
resulting from surgery.  He has also raised a claim for a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  See VA Form 
646 dated in October 2005.   These issues have not been 
certified to the Board on appeal nor have they otherwise been 
developed for appellate purposes.  Therefore, the Board does 
not have jurisdiction over any of these claims.  38 U.S.C.A. 
§ 7104(a)(West 2002); 38 C.F.R. § 20.101 (2005).  Thus, they 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.
2.  The veteran's duodenal ulcer is not currently productive 
of periodic vomiting, recurrent hematemesis or melena, with 
manifestation of anemia and weight loss productive of 
definite impairment of health.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.   §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

2.  The criteria for a rating in excess of 40 percent for 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, Part 4, 
including § 4.114, Diagnostic Code 7305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in September 2002 prior to the initial 
decision on the claim in May 2003.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the September 
2002 letter as to what kinds of evidence was needed to 
substantiate his increased rating claim.  The veteran was 
informed that evidence towards substantiating his claim would 
be evidence that his service-connected duodenal ulcer had 
worsened in severity.  Additional VCAA letters were sent in 
August 2004 and March 2005.

The veteran was specifically informed of the "fourth 
element," i.e., to provide any evidence in his possession 
that pertained to the claim, in the March 2005 letter.  Thus, 
the Board finds that he was fully notified of the need to 
give to VA any evidence pertaining to his claim.  All the 
VCAA requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error.  

Service medical and personnel records, VA outpatient 
treatment records, and reports of VA examination have been 
obtained in support of the claim on appeal.  The veteran 
provided testimony before the Board in March 2004.  The 
transcript has been obtained and associated with the claims 
folder.   

The Board notes that private medical records from the Family 
Healthcare Center and the University of Wisconsin were 
associated with the claims folder after the  July 2005 SSOC 
was issued.  However, the veteran waived initial adjudication 
of the newly submitted evidence by the RO.  Thus, a remand 
for preparation of an SSOC is not necessary.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Analysis

The veteran contends that he is entitled to a rating in 
excess of 40 percent for his duodenal ulcer.  Specifically, 
the veteran asserts that his disability has increased in 
severity due to pain, frequent diarrhea, anemia, and weight 
loss.

The veteran's duodenal ulcer is currently assigned a 40 
percent rating under 38 C.F.R. § 4.114, Diagnostic Code 7305, 
which requires classification as moderately severe, less than 
severe but with impairment of health manifested by anemia and 
weight loss or recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times a year.

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that the 
veteran's duodenal ulcer symptomatology more closely 
approximates the criteria for the currently assigned 40 
percent rating, and there is no basis for a higher rating at 
this time.  Significantly, the medical evidence of record has 
shown that the veteran's duodenal ulcer is not currently 
productive of periodic vomiting, recurrent hematemesis or 
melena, with manifestation of anemia and weight loss 
productive of definite impairment of health to warrant a 60 
percent rating.  38 C.F.R. § 4.114.

Initially, the Board notes the veteran has claimed 
substantial weight loss as a result of his duodenal ulcer.  
However, upon the veteran's entrance into active duty 
service, his weight was 132 pounds in January 1954.  At his 
separation examination in January 1956, the veteran weighed 
130 pounds.  In reviewing VA outpatient treatment records and 
reports of VA examination dated between 1959 and 2005, the 
veteran's weight has fluctuated only 15 pounds, between his 
lowest at 129 pounds in 2002 and his highest at 144 pounds 
upon VA examination in June 2005. 

Despite repeated complaints of weight loss to medical 
personnel, VA outpatient treatment records dated in November 
2002 and December 2002 indicate that the veteran's chart did 
not confirm any weight loss.  Upon VA examination in March 
2003, the examiner noted the veteran's weight had been stable 
in the 130's.  As noted above, the veteran weighed 144 pounds 
during VA examination in June 2005, representing a 14 pound 
weight gain since his last VA examination in March 2003.

Next, the veteran has also claimed anemia as a result of his 
duodenal ulcer.  However, while the record indicates the 
veteran has been diagnosed with microcystic anemia, 
outpatient treatment providers in January 2002 noted this was 
a sickle cell trait.  VA examiners in March 2003 and June 
2005 opined anemia was unrelated to peptic ulcer disease 
(PUD) as it was not an iron deficiency anemia.  The June 2005 
examiner further noted that it was more likely that the 
anemia was related to the veteran's chronic renal failure. 

Finally, while the veteran has complained of constant 
epigastric pain, there is no evidence of record of periodic 
vomiting, recurrent hematemesis, or melena.  In this regard, 
the veteran denied nausea, vomiting (including with blood), 
or tarry stools upon VA examination in May 1997.  At the 
time, there were no active ulcer symptoms found.

The veteran denied nausea, vomiting, diarrhea, and bloody 
stools during VA examination in August 1998.   He also denied 
nausea, vomiting, melena, or bright red blood per rectum upon 
VA examination in March 2003.  The June 2005 VA examiner 
noted the veteran denied vomiting, melena, hematochezia, or 
hematemesis.  The Board also notes that in June 2005, the 
veteran informed the examiner that daily rebeprazole provided 
some relief.  He further indicated that he had better relief 
with the use of hydrocodone.    

While the veteran claims that diarrhea is a symptom of his 
duodenal ulcer, this is not provided for in the rating 
criteria under 38 C.F.R. § 4.114, diagnostic code 7305.  
Further, there have been no medical opinions that diarrhea is 
related to the veteran's duodenal ulcer.  In fact, there was 
some indication in VA outpatient treatment records dated 
between 2003 and 2005 that diarrhea was attributed to the 
antibiotics prescribed to treat H. pylori.

The Board has looked to other applicable rating criteria in 
order to assign a higher rating.  However, the assignment of 
a particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

There is no objective medical evidence of record of the 
following: severe adhesions of the peritoneum with definite 
partial obstruction shown by x-ray with frequent and 
prolonged episodes of severe colic distension, nausea, or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage (Diagnostic Code 
7301); a severe gastrojejunal ulcer with periodic or 
continuous pain unrelieved by standard ulcer therapy with 
periodic vomiting, recurring melena  or hematemesis, weight 
loss, less pronounced and less continuous symptoms as a 
pronounced ulcer with definite impairment of health 
(Diagnostic Code 7306); or chronic, hypertrophic, gastritis 
with severe hemorrhages or large ulcerated or eroded areas 
(Diagnostic code 7307).  38 C.F.R. § 4.114.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
duodenal ulcer and its effect on earning capacity and 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
The Board also considered referral of this matter for 
extraschedular evaluation.  In Bagwell v. Brown, 9 Vet. 
App. 337 (1996), the United States Court of Appeals for 
Veterans Claims (Court) clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board 
does not find the veteran's disability picture to be unusual 
or exceptional in nature as to warrant referral of his case 
to the Director or the Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1). 

The veteran's duodenal ulcer has not required frequent 
inpatient care, nor has it by itself markedly interfered with 
employment.  The last hospitalization for symptomatology 
solely attributed to the duodenal ulcer was in 1976.  As 
noted in the Introduction, the Board has referred a claim for 
TDIU.  The assigned rating correctly compensates the veteran 
for the nature and extent of severity of his duodenal ulcer, 
and there is no basis for further action on this matter.

ORDER

Entitlement to a rating in excess of 40 percent for a 
duodenal ulcer is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


